DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 11/04/2021. Claims 1, 5, 10, and 15 have been amended. Claims 1-20 are pending.

Response to Arguments
	Applicant’s arguments against the prior art rejections have been fully considered but are not deemed to be persuasive.

	On pages 7-8 of the remarks, with respect to the claimed limitation “relocating previously written data from a first location in the memory to a second location in the memory that is different from the first location, to create current data” in claim 1 (and similarly claims 10 and 15), applicant contends that hard bits and soft bits of Ravimohan are from world line 113. In response, it is noted that Ravimohan’s word line 113 is interpreted as the claimed “first location in the memory”, and Ravimohan’s latches 115 is interpreted as the claimed “second location in the memory”. Ravimohan discloses that word line 113 and latches 115 are in Non-volatile memory device 112 (Figure 1 of Ravimohan). Applicant contends that “it is improper for the Examiner to assert that the first location is word line 113 and the second location is latches 115 (or vice versa) 

	Applicant contends that in Ravimohan, “regardless of where hard bit data and soft bit data are stored between a same original location and an LDPC decoded, hard bit data and soft bit data are read from a same location”. In response, it is noted the examiner has a different interpretation of Ravimohan. Ravimohan in Fig 6 block 604, par. [0046] discloses that after sensing hard bit data corresponding to multiple ECC codewords from a word line of the non-volatile memory to latches 115 at 602, the hard bits are provided to the decoder 124 for use in decoding operations at 604. This feature of Ravimohan is interpreted as the claimed “reading current data from the second location as hard-bits”. Ravimohan discloses in Fig 6 blocks 608 and 610, par. [0048] providing sensed soft bits originally from word line 113 (par. [0026] to decoder 124 for decoding operations. This is interpreted as the claimed “reading the previously written data from the first location as soft-bits”. 



	With respect to the feature “decoding the current data with a decoder, by combining the hard-bits and soft bits”, applicant asserts that Hsiao does not disclose this claimed feature. In response, it is noted that Hsiao in Fig 2 par. [0120] discloses a soft information management circuit 2151 may combine the hard bit codeword and the soft bit codeword as a plurality of soft information read by a plurality of target memory cells of the target physical page, and then performing an adjusted decoding operation having the replaced log likelihood ratios on the plurality of soft information to obtain a valid codeword.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravimohan et al. (20170123902, pub. May 4, 2017), hereinafter “Ravimohan”, in view of Hsiao (20200341679, filed Aug. 5, 2019), hereinafter “Hsiao”.
 
	Regarding independent claim 1, Ravimohan discloses:
	A data storage device comprising (see Ravimohan, Fig 1 par. [0014]: data storage device 110): 
a memory (see Ravimohan, Fig 1, par. [0014]: non-volatile memory device 112); 
a controller configured to perform a method for error correction (see Ravimohan, Fig 1 par. [0019]: controller 120 includes a decoder 124, and see par. [0011]: controller that includes an ECC engine), the method comprising: 
relocating previously written data from a first location in the memory to a second location in the memory that is different from the first location, to create current data (see Ravimohan, Fig 1, par. [0021]: Responsive to the read command, the controller 120 may send a command or instruction to the memory device 112 that causes the read/write circuitry 114 to sense hard bit data corresponding to the multiple ECC codewords of the word line 113. Each of the sensed hard bits may be stored in the latches 115); 
receiving a request from a host for current data (see Ravimohan, Fig 1, par. [0021]: During operation, the data storage device 110 may receive a read command from the access device 150. For example, the read command may indicate that the bits stored in multiple ECC codewords of the word line 113 are to be read); 
reading current data from the second location as hard-bits (see Ravimohan, Fig 1, par. [0021]: Responsive to the read command, the controller 120 may send a command or instruction to the memory device 112 that causes the read/write circuitry 114 to sense hard bit data corresponding to the multiple ECC codewords of the word line 113, and see Fig 6 par. [0046]: sensing hard bit data corresponding to multiple ECC codewords from a word line of the non-volatile memory, at 602, and sending the hard bit data to the ECC decoder, at 604. The hard bits may be transferred from the latches 115 to the memory 122 (e.g., RAM). The hard bits may be provided from the memory 122 to the decoder 124 for use in decoding operations);
determine if the previously written data is valid (see Ravimohan, Fig 7 par. [0051]: if the syndrome weight for a particular sub code exceeds a threshold, a partial soft bit page read may be requested, where the partial soft bit page read indicates that some or all soft bits for the particular sub code are to be transferred to the controller. If the syndrome weight does not exceed the threshold, the multiple ECC codewords may be decoded based on the hard bit data, and see par. [0030]: When soft bit data is available, the determination and adjustment of LLRs may be more “accurate” and may converge faster. For example, the soft bit data may enable the LDPC ECC decoder to appropriately “weight” bits having a higher likelihood of being erroneous with respect to bits having a lower likelihood of being erroneous, thereby enabling the LDPC decoder to decode the ECC codeword in fewer iterations);
reading the previously written data from the first location as soft-bits (see Ravimohan, Fig 1 par. [0026]: During the sense operation, soft bits for all memory cells of the word line 113 may be sensed and stored in the latches 115 (e.g., in parallel).  During the toggle out operation, fewer than all of the soft bits are transferred from the latches 115 to the memory 122 via the bus 116, and see Fig 6 par. [0048]: a portion of the sensed soft bits may be transferred from the latches 115 to the memory 122 (e.g., RAM). The transferred portion of the soft bits may be provided from the memory 122 to the decoder 124 for use in decoding operations); 
providing the hard-bits and soft-bits to a decoder (see Ravimohan, Fig 1, par. [0021]: Each of the sensed hard bits can be provided to the decoder 124 (e.g., as hard bit data 132), and see par. [0026]: Upon receiving a transferred portion 136 of soft bit data, the decoder 124 may decode the bits stored in the word line 113 based at least in part on the portion 136 of the soft bit data); …
… providing the decoded current data to the host (see Ravimohan, Fig 1 par. [0026]: the decoder 124 may generate data 152 that is provided to the access device 150).

Ravimohan does not explicitly disclose:
… decoding the current data with a decoder, by combining the hard-bits and the soft-bits; and …

However, Hsiao discloses:
… decoding the current data with a decoder, by combining the hard-bits and the soft-bits (see Hsiao, Fig 2 S24, par. [0120]: soft information management circuit 2151 may combine the hard bit codeword and the soft bit codeword as a plurality of soft information read by a plurality of target memory cells of the target physical page.  That is to say, for a specific memory cell, the soft information management circuit 2151 may identify a read bit value corresponding to this memory cell from the hard bit codeword and identify this read bit value as a hard bit value of this memory cell.  The soft information management circuit 2151 may identify a read bit value corresponding to this memory cell from the soft bit codeword and identify this read bit value as a soft bit value from the soft bit codeword.  Thereafter, the soft information management circuit 2151 may combine the hard bit value and the soft bit value to obtain the soft information of this memory cell, and see Fig 2 S27: performing an adjusted decoding operation having the replaced log likelihood ratios on the plurality of soft information to obtain a valid codeword); and …

Ravimohan and Hsiao are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ravimohan, with the feature in which a soft information management circuit 2151 may combine the hard bit codeword and the soft bit codeword where the soft information management circuit  may combine a hard bit value and a soft bit value to obtain the soft information of a 

Regarding claim 8, the combination of Ravimohan and Hsiao further discloses wherein the decoder comprises a Low Density Parity Check decoder (see Ravimohan, par. [0020]: The decoder 124 may include a LDPC ECC decoding engine that is configured to decode data read from the memory device 112 based on LDPC decoding principles).

Regarding claim 9, the combination of Ravimohan and Hsiao further discloses wherein the memory is a NAND (see Ravimohan, par. [0014]: a non-volatile memory device 112, which may correspond to one or more memory dies.  The memory dies may collectively represent a memory. In an illustrative example, the memory includes a flash memory (e.g., a NAND flash memory)).

Regarding independent claim 10, Ravimohan discloses:
A data storage device comprising (see Ravimohan, Fig 1 par. [0014]: data storage device 110): 
an interface configured to communicate with a host (see Ravimohan, Fig 1 par. [0015]: The controller 120 may be coupled to the access device 150 via a first interface and to the memory device 112 via a second interface.  The first interface may be an access device (e.g., host) interface); 
a memory (see Ravimohan, Fig 1, par. [0014]: non-volatile memory device 112); 
a decoder communicatively coupled to the host via the interface (see Ravimohan, Fig 1 par. [0019]: controller 120 includes a decoder 124, and see par. [0026]: the decoder 124 may generate data 152 that is provided to the access device 150), configured to: 
obtain current data voltage values from cells in a second location of the memory (see Ravimohan, Fig 1, par. [0021]: Responsive to the read command, the controller 120 may send a command or instruction to the memory device 112 that causes the read/write circuitry 114 to sense hard bit data corresponding to the multiple ECC codewords of the word line 113. Each of the sensed hard bits may be stored in the latches 115. In an illustrative example, the hard bits may be sensed used using one or more state thresholds (e.g., an A state threshold, a B state threshold, etc.), as further described with reference to FIG. 2. Each of the sensed hard bits can be provided to the decoder 124 (e.g., as hard bit data 132), and see also Fig 2 par. [0033], and see Fig 6 par. [0046]: sensing hard bit data corresponding to multiple ECC codewords from a word line of the non-volatile memory, at 602, and sending the hard bit data to the ECC decoder, at 604. The hard bits may be transferred from the latches 115 to the memory 122 (e.g., RAM). The hard bits may be provided from the memory 122 to the decoder 124 for use in decoding operations);
determine if previously written data voltage values from cells in a first location of the memory that is different from the second location is valid (see Ravimohan, Fig 7 par. [0051]: if the syndrome weight for a particular sub code exceeds a threshold, a partial soft bit page read may be requested, where the partial soft bit page read indicates that some or all soft bits for the particular sub code are to be transferred to the controller. If the syndrome weight does not exceed the threshold, the multiple ECC codewords may be decoded based on the hard bit data, and see par. [0030]: When soft bit data is available, the determination and adjustment of LLRs may be more “accurate” and may converge faster. For example, the soft bit data may enable the LDPC ECC decoder to appropriately “weight” bits having a higher likelihood of being erroneous with respect to bits having a lower likelihood of being erroneous, thereby enabling the LDPC decoder to decode the ECC codeword in fewer iterations, and see Fig 1 par. [0026]: During the sense operation, soft bits for all memory cells of the word line 113 may be sensed and stored in the latches 115 (e.g., in parallel).  During the toggle out operation, fewer than all of the soft bits are transferred from the latches 115 to the memory 122 via the bus 116);
obtain previously written data voltage values (see Ravimohan, Fig 1 par. [0025]: During the sense operation, the read/write circuitry 114 may sense and store soft bits in the latches 115.  In an illustrative example, the read/write circuitry 114 senses a first set of bits based on a first threshold voltage, senses a second set of bits based on a second threshold voltage, and performs a logical operation (e.g., an exclusive NOR (XNOR) operation) on the first set of bits with respect to the second set of bits to determine soft bits to store in the latches 115, as further described with reference to FIG. 2, and see par. [0026]: During the sense operation, soft bits for all memory cells of the word line 113 may be sensed and stored in the latches 115 (e.g., in parallel).  During the toggle out operation, fewer than all of the soft bits are transferred from the latches 115 to the memory 122 via the bus 116. Upon receiving a transferred portion 136 of soft bit data, the decoder 124 may decode the bits stored in the word line 113 based at least in part on the portion 136 of the soft bit data, and see Fig 6 par. [0048]: a portion of the sensed soft bits may be transferred from the latches 115 to the memory 122 (e.g., RAM). The transferred portion of the soft bits may be provided from the memory 122 to the decoder 124 for use in decoding operations); …
… provide decoded data to the host (see Ravimohan, Fig 1 par. [0026]: the decoder 124 may generate data 152 that is provided to the access device 150).

Ravimohan does not explicitly disclose:
… decode by combining the current data voltage values and original data voltage values for error detection; and …

However, Hsiao discloses:
… decode by combining the current data voltage values and original data voltage values for error detection (see Hsiao, Fig 2 S24, par. [0120]: soft information management circuit 2151 may combine the hard bit codeword and the soft bit codeword as a plurality of soft information read by a plurality of target memory cells of the target physical page.  That is to say, for a specific memory cell, the soft information management circuit 2151 may identify a read bit value corresponding to this memory cell from the hard bit codeword and identify this read bit value as a hard bit value of this memory cell.  The soft information management circuit 2151 may identify a read bit value corresponding to this memory cell from the soft bit codeword and identify this read bit value as a soft bit value from the soft bit codeword.  Thereafter, the soft information management circuit 2151 may combine the hard bit value and the soft bit value to obtain the soft information of this memory cell, and see Fig 2 S27: performing an adjusted decoding operation having the replaced log likelihood ratios on the plurality of soft information to obtain a valid codeword); and …

Ravimohan and Hsiao are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ravimohan, with the feature in which a soft information management circuit 2151 may combine the hard bit codeword and the soft bit codeword where the soft information management circuit  may combine a hard bit value and a soft bit value to obtain the soft information of a memory cell, and performing an adjusted decoding operation having the replaced log likelihood ratios on the plurality of soft information to obtain a valid codeword as disclosed by Hsiao, with the motivation to improve the overall efficiency of the data reading operation, as disclosed by Hsiao in par. [0012].





A system for error correction in a data storage device (see Ravimohan, Fig 1 par. [0014]: data storage device 110, and see par. [0011]: controller that includes an ECC engine), the system comprising: 
a memory means comprising previously written data comprising soft-bits in a first memory location of the memory means (see Ravimohan, Fig 1, par. [0021]: Responsive to the read command, the controller 120 may send a command or instruction to the memory device 112 that causes the read/write circuitry 114 to sense hard bit data corresponding to the multiple ECC codewords of the word line 113) and current data comprising hard-bits in a second memory location of the memory means (see Ravimohan, Fig 1, par. [0021]: Responsive to the read command, the controller 120 may send a command or instruction to the memory device 112 that causes the read/write circuitry 114 to sense hard bit data corresponding to the multiple ECC codewords of the word line 113. Each of the sensed hard bits may be stored in the latches 115), wherein the first memory location is different from the second memory location (see Ravimohan, par. [0021]: Responsive to the read command, the controller 120 may send a command or instruction to the memory device 112 that causes the read/write circuitry 114 to sense hard bit data corresponding to the multiple ECC codewords of the word line 113, and see par. [0026]: During the sense operation, soft bits for all memory cells of the word line 113 may be sensed and stored in the latches 115 (e.g., in parallel).  During the toggle out operation, fewer than all of the soft bits are transferred from the latches 115 to the memory 122 via the bus 116); 
a decoder means configured to:
determine if the previously written data is valid (see Ravimohan, Fig 7 par. [0051]: if the syndrome weight for a particular sub code exceeds a threshold, a partial soft bit page read may be requested, where the partial soft bit page read indicates that some or all soft bits for the particular sub code are to be transferred to the controller. If the syndrome weight does not exceed the threshold, the multiple ECC codewords may be decoded based on the hard bit data, and see par. [0030]: When soft bit data is available, the determination and adjustment of LLRs may be more “accurate” and may converge faster. For example, the soft bit data may enable the LDPC ECC decoder to appropriately “weight” bits having a higher likelihood of being erroneous with respect to bits having a lower likelihood of being erroneous, thereby enabling the LDPC decoder to decode the ECC codeword in fewer iterations); and
receive the hard-bits and the soft-bits (see Ravimohan, Fig 1, par. [0021]: Each of the sensed hard bits can be provided to the decoder 124 (e.g., as hard bit data 132), and see par. [0026]: Upon receiving a transferred portion 136 of soft bit data, the decoder 124 may decode the bits stored in the word line 113 based at least in part on the portion 136 of the soft bit data, and see Fig 6 par. [0046]: sensing hard bit data corresponding to multiple ECC codewords from a word line of the non-volatile memory, at 602, and sending the hard bit data to the ECC decoder, at 604. The hard bits may be transferred from the latches 115 to the memory 122 (e.g., RAM). The hard bits may be provided from the memory 122 to the decoder 124 for use in decoding operations, and see Fig 6 par. [0048]: a portion of the sensed soft bits may be transferred from the latches 115 to the memory 122 (e.g., RAM). The transferred portion of the soft bits may be provided from the memory 122 to the decoder 124 for use in decoding operations), …
… an interface means to provide the data to a host (see Ravimohan, Fig 1 par. [0015]: The controller 120 may be coupled to the access device 150 via a first interface and to the memory device 112 via a second interface.  The first interface may be an access device (e.g., host) interface), and see par. [0026]: the decoder 124 may generate data 152 that is provided to the access device 150).

Ravimohan does not explicitly disclose:
… and further configured to decode the hard-bits and the soft-bits to generate data; and …

However, Hsiao discloses:
… and further configured to decode the hard-bits and the soft-bits to generate data (see Hsiao, Fig 2 S24, par. [0120]: soft information management circuit 2151 may combine the hard bit codeword and the soft bit codeword as a plurality of soft information read by a plurality of target memory cells of the target physical page.  That is to say, for a specific memory cell, the soft information management circuit 2151 may identify a read bit value corresponding to this memory cell from the hard bit codeword and identify this read bit value as a hard bit value of this memory cell.  The soft information management circuit 2151 may identify a read bit value corresponding to this memory cell from the soft bit codeword and identify this read bit value as a soft bit value from the soft bit codeword.  Thereafter, the soft information management circuit 2151 may combine the hard bit value and the soft bit value to obtain the soft information of this memory cell, and see Fig 2 S27: performing an adjusted decoding operation having the replaced log likelihood ratios on the plurality of soft information to obtain a valid codeword); and …

Ravimohan and Hsiao are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ravimohan, with the feature in which a soft information management circuit 2151 may combine the hard bit codeword and the soft bit codeword where the soft information management circuit  may combine a hard bit value and a soft bit value to obtain the soft information of a memory cell, and performing an adjusted decoding operation having the replaced log likelihood ratios on the plurality of soft information to obtain a valid codeword as disclosed by Hsiao, with the motivation to improve the overall efficiency of the data reading operation, as disclosed by Hsiao in par. [0012].

Regarding claim 16, the combination of Ravimohan and Hsiao further discloses wherein the current data is a copy of the previously written data (see Ravimohan, Fig 1, par. [0021]: Responsive to the read command, the controller 120 may send a command or instruction to the memory device 112 that causes the read/write circuitry 114 to sense hard bit data corresponding to the multiple ECC codewords of the word line 113. Each of the sensed hard bits may be stored in the latches 115).

wherein the decoder means comprises one of a Low Density Parity Check decoder and a Bose Chaudhuri and Hocquenghem decoder (see Ravimohan, par. [0020]: The decoder 124 may include a LDPC ECC decoding engine that is configured to decode data read from the memory device 112 based on LDPC decoding principles).

Claims 2-5, 11-12, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravimohan et al. (20170123902, pub. May 4, 2017), in view of Hsiao (20200341679, filed Aug. 5, 2019), and further in view of Tomlin (20060156189, pub. Jul. 13, 2006), hereinafter “Tomlin”.

Regarding claim 2, the combination of Ravimohan and Hsiao discloses all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Ravimohan and Hsiao does not disclose wherein a header of the current data is modified to contain a first reference to the previously written data.

However, Tomlin discloses wherein a header of the current data is modified to contain a first reference to the previously written data (see Tomlin, Fig 5, par. [0047]: copy operation of either of the memory systems of FIG. 1 or 2 when copying data having an associated ECC.  The copy operation provides the additional functionality of determining at 535 whether or not to check ECC after reading 405 the data from the first location into the data register.  The determination 535 may be made based on predetermined selection criteria.  In an exemplary embodiment of the invention, the predetermined selection criteria may be a sampling mechanism, and see par. [0048]: the sampling mechanism may use bits that are available to the system, for example bits and flags that are contained in overhead data 335.  In the example shown in FIG. 3, the user data ECC and header data ECC are included in overhead data 335, but, in addition to the ECC, overhead data 335 also includes a portion 350.  Overhead data portion 350 includes a logical block address (LBA). The LBA includes a page tag and a logical block number (LBN). The LBN is a field used to link the data in a physical block to its logical block address.  This allows a host system to locate and retrieve data that was previously written).

Ravimohan, Hsiao, and Tomlin are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ravimohan and Hsiao, with the feature in which for a copy operation, overhead data 335 includes a logical block address (LBA) that includes a page tag and a logical block number (LBN), where the LBN is a field used to link the data in a physical block to its logical block address and allows a host system to locate and retrieve data that was previously written as disclosed by Tomlin, with the motivation to improve memory performance, as disclosed by Tomlin in par. [0049].

the previously written data is read using the first reference to the previously written data (see Tomlin, Fig 5, par. [0050]: If the sampling mechanism employed at 535 determines whether to check the ECC associated with the read data.  If the determination at 535 indicates that ECC is not to be checked, then at 420 the memory is caused to copy the data from the first location to the second location, thus completing the copy operation at 599).

Regarding claim 4, the combination of Ravimohan, Hsiao, and Tomlin further discloses wherein the header is verified to contain a proper reference to the previously written data by performing error correction on the header (see Tomlin, Fig 3, par. [0040]: The overhead 335, also called a header, contains the header ECC 340 and data ECC 345, and see par. [0042]: If there is an ECC error, the error is corrected and the corrected data is then transferred to a second location 315 in memory).

Regarding claim 5, the combination of Ravimohan, Hsiao, and Tomlin further discloses wherein the header is modified to create a second reference to the previously written, the method further comprising verifying a proper reference to the previously written based on one of the first reference and second reference (see Tomlin, par. [0048]: The time stamp indicates the relative age of the data and is associated with the logical block address field.  Each time a logical block is assigned to a new physical block, the time stamp for that block is incremented.  This value may be used to distinguish which block, among blocks with the same logical block address, is the most recently written block).

Regarding claim 11, the combination of Ravimohan and Hsiao discloses all the claimed limitations as set forth in the rejection of claim 10 above.

The combination of Ravimohan and Hsiao does not disclose wherein the decoder is further configured to obtain a reference to a location of the previously written data voltage values in the first location of the memory.

However, Tomlin discloses wherein the decoder is further configured to obtain a reference to a location of the previously written data voltage values in the first location of the memory (see Tomlin, Fig 5, par. [0047]: copy operation of either of the memory systems of FIG. 1 or 2 when copying data having an associated ECC.  The copy operation provides the additional functionality of determining at 535 whether or not to check ECC after reading 405 the data from the first location into the data register.  The determination 535 may be made based on predetermined selection criteria.  In an exemplary embodiment of the invention, the predetermined selection criteria may be a sampling mechanism, and see par. [0048]: the sampling mechanism may use bits that are available to the system, for example bits and flags that are contained in overhead data 335.  In the example shown in FIG. 3, the user data ECC and header data ECC are included in overhead data 335, but, in addition to the ECC, overhead data 335 also includes a portion 350.  Overhead data portion 350 includes a logical block address (LBA). The LBA includes a page tag and a logical block number (LBN). The LBN is a field used to link the data in a physical block to its logical block address.  This allows a host system to locate and retrieve data that was previously written).

Ravimohan, Hsiao, and Tomlin are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ravimohan and Hsiao, with the feature in which for a copy operation, overhead data 335 includes a logical block address (LBA) that includes a page tag and a logical block number (LBN), where the LBN is a field used to link the data in a physical block to its logical block address and allows a host system to locate and retrieve data that was previously written as disclosed by Tomlin, with the motivation to improve memory performance, as disclosed by Tomlin in par. [0049].

Regarding claim 12, the combination of Ravimohan, Hsiao, and Tomlin further discloses wherein the decoder is further configured to verify the reference with an error correction code (see Tomlin, Fig 3, par. [0040]: The overhead 335, also called a header, contains the header ECC 340 and data ECC 345, and see par. [0042]: If there is an ECC error, the error is corrected and the corrected data is then transferred to a second location 315 in memory).



The combination of Ravimohan and Hsiao does not disclose wherein the current data comprises a header, the header comprising reference to the previously written, and a means to verify the reference to the previously written data.

However, Tomlin discloses wherein the current data comprises a header, the header comprising reference to the previously written, and a means to verify the reference to the previously written (see Tomlin, Fig 5, par. [0047]: copy operation of either of the memory systems of FIG. 1 or 2 when copying data having an associated ECC.  The copy operation provides the additional functionality of determining at 535 whether or not to check ECC after reading 405 the data from the first location into the data register.  The determination 535 may be made based on predetermined selection criteria.  In an exemplary embodiment of the invention, the predetermined selection criteria may be a sampling mechanism, and see par. [0048]: the sampling mechanism may use bits that are available to the system, for example bits and flags that are contained in overhead data 335.  In the example shown in FIG. 3, the user data ECC and header data ECC are included in overhead data 335, but, in addition to the ECC, overhead data 335 also includes a portion 350.  Overhead data portion 350 includes a logical block address (LBA). The LBA includes a page tag and a logical block number (LBN). The LBN is a field used to link the data in a physical block to its logical block address.  This allows a host system to locate and retrieve data that was previously written).

Ravimohan, Hsiao, and Tomlin are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ravimohan and Hsiao, with the feature in which for a copy operation, overhead data 335 includes a logical block address (LBA) that includes a page tag and a logical block number (LBN), where the LBN is a field used to link the data in a physical block to its logical block address and allows a host system to locate and retrieve data that was previously written as disclosed by Tomlin, with the motivation to improve memory performance, as disclosed by Tomlin in par. [0049].

Regarding claim 19, the combination of Ravimohan, Hsiao, and Tomlin further discloses wherein the header further comprises an ECC to validate contents of the header (see Tomlin, Fig 3, par. [0040]: The overhead 335, also called a header, contains the header ECC 340 and data ECC 345, and see par. [0042]: If there is an ECC error, the error is corrected and the corrected data is then transferred to a second location 315 in memory).

Claims 6-7, 13-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravimohan et al. (20170123902, pub. May 4, 2017), in view of Hsiao .

Regarding claim 6, the combination of Ravimohan and Hsiao discloses all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Ravimohan and Hsiao does not disclose updating a block status table to indicate that a block containing the previously written has not been erased or overwritten.

However, Huang discloses updating a block status table to indicate that a block containing the previously written has not been erased or overwritten (see Huang, Fig 2, par. [0033]: To map between LBA and a physical page address in flash memory, FTL 104 contains a map table which stores mapping information.  For example, FLT 104 includes various PPAs 202-204 wherein each PPA includes other information such as pointer 206 and validity flag 208, and see par. [0036]: During an operation, upon identifying a data block subject to a garbage collection, a list of physical addresses of valid pages within the data block that need to be moved for garbage collection is determined.  After applying de-dupe procedure in accordance with the list of valid pages, the valid pages are not rewritten or moved if duplicated pages are found in other blocks).



Regarding claim 7, the combination of Ravimohan, Hsiao, and Huang further discloses validating that the previously written is present via the block status table (see Huang, par. [0035]: an exemplary de-dupe (de-duplication) process which can be initiated during a GC process requiring data to be copied (or moved) from an old data block marked for deletion to a new data block.  In order to de-dupe the data, signature generator 250 generates a hash value or signature based on the content of valid page such as page 234 in block 212 which is marked for deletion.  Note that the signature or hash value is generated over the whole data set within page 234 or content of page 234.  After generating a signature for page 234, comparator 256 compares the signature of page 234 with every entries of signature table 252).

Regarding claim 13, the combination of Ravimohan and Hsiao discloses all the claimed limitations as set forth in the rejection of claim 10 above.

The combination of Ravimohan and Hsiao does not disclose wherein the decoder is further configured to maintain a block status table indicating a status of cells comprising the previously written voltage values.

However, Huang discloses wherein the decoder is further configured to maintain a block status table indicating a status of cells comprising the previously written voltage values (see Huang, Fig 2, par. [0033]: To map between LBA and a physical page address in flash memory, FTL 104 contains a map table which stores mapping information.  For example, FLT 104 includes various PPAs 202-204 wherein each PPA includes other information such as pointer 206 and validity flag 208, and see par. [0035]: an exemplary de-dupe (de-duplication) process which can be initiated during a GC process requiring data to be copied (or moved) from an old data block marked for deletion to a new data block.  In order to de-dupe the data, signature generator 250 generates a hash value or signature based on the content of valid page such as page 234 in block 212 which is marked for deletion.  Note that the signature or hash value is generated over the whole data set within page 234 or content of page 234.  After generating a signature for page 234, comparator 256 compares the signature of page 234 with every entries of signature table 252).



Regarding claim 14, the combination of Ravimohan, Hsiao, and Huang further discloses wherein the block status table comprises a status of one of containing the previously written voltage value, erased, and overwritten (see Huang, par. [0036]: During an operation, upon identifying a data block subject to a garbage collection, a list of physical addresses of valid pages within the data block that need to be moved for garbage collection is determined.  After applying de-dupe procedure in accordance with the list of valid pages, the valid pages are not rewritten or moved if duplicated pages are found in other blocks).



The combination of Ravimohan and Hsiao does not disclose a block status table, the block status table configured to track the status of the previously written as one of valid, erased, and overwritten.

However, Huang discloses a block status table, the block status table configured to track the status of the previously written as one of valid, erased, and overwritten (see Huang, Fig 2, par. [0033]: To map between LBA and a physical page address in flash memory, FTL 104 contains a map table which stores mapping information.  For example, FLT 104 includes various PPAs 202-204 wherein each PPA includes other information such as pointer 206 and validity flag 208, and see par. [0036]: During an operation, upon identifying a data block subject to a garbage collection, a list of physical addresses of valid pages within the data block that need to be moved for garbage collection is determined.  After applying de-dupe procedure in accordance with the list of valid pages, the valid pages are not rewritten or moved if duplicated pages are found in other blocks).

Ravimohan, Hisao, and Huang are analogous arts, because they are about memory systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ravimohan and Hsiao, with the feature in which FTL 104 contains a map table which storing .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111